SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2012 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet – Liabilities 3 Statement of operations 4 Statement of comprehensive income (loss) 5 Statement of cash flows 6 Statements of changes in Equity 01/01/2012 to 09/30/2012 7 01/01/2011 to 09/30/2011 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet – Liabilities 11 Statement of operations 13 Statement of comprehensive income (loss) 14 Statement of cash flows 15 Statements of changes in Equity 01/01/2012 to 09/30/2012 16 01/01/2011 to 09/30/2011 17 Statement of value added 18 Comments on performance 19 Notes to interim financial information 53 Comments on Company’s Business Projections 121 Other information deemed relevant by the Company 122 Reports and statements Report on review of interim financial information N/A Management statement of interim financial information 125 Management statement on the report on review of interim financial information 126 0 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. COMPANY DATA / CAPITAL COMPOSITION Number of Shares (in thousands) CURRENT QUARTER 9/30/2012 Paid-in Capital Common 432,872 Preferred 0 Total 432,872 Treasury shares Common 600 Preferred 0 Total 600 1 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET – ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2012 PRIOR YEAR 12/31/2011 1 Total Assets 6,351,779 6,665,289 1.01 Current Assets 1,938,316 2,275,354 1.01.01 Cash and cash equivalents 37,092 32,226 1.01.01.01 Cash and banks 37,092 31,116 1.01.01.02 Short-term investments - 1,110 1.01.02 Short-term investments 54,321 90,962 1.01.02.01 Short-term investments 54,321 90,962 1.01.02.01.02 Short-term investments – held for trading 54,321 90,962 1.01.03 Accounts receivable 975,872 1,390,694 1.01.03.01 Trade accounts receivable 975,872 1,390,694 1.01.03.01.01 Receivables from clients of developments 949,514 1,381,420 1.01.03.01.02 Receivables from clients of construction and services rendered 26,358 9,274 1.01.04 Inventories 689,860 504.489 1.01.04.01 Properties for sale 689,860 504,489 1.01.07 Prepaid expenses expenses 43,694 41,947 1.01.07.01 Prepaid expenses and others 43,694 41,947 1.01.08 Other current assets 137,477 215,036 1.01.08.01 Non current assets for sale 14,391 65,969 1.01.08.01.01 Land available for sale 14,391 65,969 1.01.08.03 Others 123,086 149,067 1.01.08.03.01 Others accounts receivable and others 31,133 26,503 1.01.08.03.02 Derivative financial instruments 10,801 4,418 1.01.08.03.03 Receivables from related parties 81,152 118,146 1.02 Non current assets 4,413,463 4,389,935 1.02.01 Non current assets 684,540 730,559 1.02.01.03 Accounts receivable 419,496 169,666 1.02.01.03.01 Receivables from clients of developments 419,496 169,666 1.02.01.04 Inventories 80,776 405,958 1.02.01.04.01 Properties for sale 80,776 405,958 1.02.01.09 Others non current assets 184,268 154,935 1.02.01.09.03 Others accounts receivable and others 111,905 95,869 1.02.01.09.04 Receivables from related parties 72,363 59,066 1.02.02 Investments 3,666,742 3,616,333 1.02.02.01 Interest in associates and affiliates 3,495,138 3,433,220 1.02.02.01.02 Interest in subsidiaries 3,259,722 3,134,293 1.02.02.01.04 Other investments 235,416 298,927 1.02.02.02. Interest in subsidiaries 171,604 183,113 1.02.02.02.01 Interest in subsidiaries - goodwill 171,604 183,113 1.02.03 Property and equipment 15,051 12,074 1.02.03.01 Operation property and equipment 15,051 12,074 1.02.04 Intangible assets 47,130 30,969 1.02.04.01 Intangible assets 47,130 30,969 2 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. INDIVIDUAL BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2012 PRIOR YEAR 12/31/2011 2 Total Liabilities 6,351,779 6,665,289 2.01 Current liabilities 1,728,033 2,877,234 2.01.01 Social and labor obligations 50,545 26,996 2.01.01.02 Labor obligations 50,545 26,996 2.01.01.02.01 Salaries, payroll charges and profit sharing 50,545 26,996 2.01.02 Suppliers 47,667 54,295 2.01.02.01 Local suppliers 47,667 54,295 2.01.03 Tax obligations 42,969 50,868 2.01.03.01 Federal tax obligations 42,969 50,868 2.01.04 Loans and financing 827,311 2,007,964 2.01.04.01 Loans and financing 512,794 721,788 2.01.04.02 Debentures 314,517 1,286,176 2.01.05 Others obligations 712,319 702,236 2.01.05.01 Payables to related parties 361,521 198,197 2.01.05.02 Others 350,798 504,039 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 117,175 232,792 2.01.05.02.05 Other obligations 91,374 98,773 2.01.05.02.06 Payables to venture partners 113,932 139,907 2.01.05.02.07 Obligations assumed on the assignment of receivables 28,317 32,567 2.01.06 Provisions 47,222 34,875 2.01.06.01 Tax, labor and civel lawsuits 47,222 34,875 2.01.06.01.01 Tax lawsuits 940 1,894 2.01.06.01.02 Labor lawsuits 17,129 14,968 2.01.06.01.04 Civel lawsuits 29,153 18,013 2.02 Non current liabilities 1,986,102 1,139,582 2.02.01 Loans and financing 1,544,287 444,705 2.02.01.01 Loans and financing 661,215 444,705 2.02.01.01.01 Loans and financing in local currency 661,215 444,705 2.02.01.02 Debentures 883,072 0 2.02.02 Others obligations 303,193 554,354 2.02.02.02 Others 303,193 554,354 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 46,968 53,467 2.02.02.02.04 Other liabilities 44,808 36,489 2.02.02.02.05 Payables to venture partners 124,628 200,056 2.02.02.02.06 Obligations assumed on the assignment of receivables 86,789 264,342 2.02.03 Deferred taxes 63,926 66,801 2.02.03.01 Deferred income tax and social contribution 63,926 66,801 2.02.04 Provisions 74,696 73,722 2.02.04.01 Tax, labor and civel lawsuits 74,696 73,722 2.03 Equity 2,637,644 2,648,473 2.03.01 Capital 2,734,159 2,734,157 2.03.02 Capital Reserves 32,863 18,066 2.03.02.04 Granted options 104,080 89,283 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Reserves -1,731 -1,731 2.03.04.09 Treasury shares -1,731 -1,731 2.03.05 Accumulated losses -127,647 -102,019 3 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. INDIVIDUAL STATEMENT OF OPERATIONS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2012 to 9/30/2012 YEAR TO DATE 1/1/2012 to 9/30/2012 PRIOR YEAR QUARTER 7/1/2011 to 9/30/2011 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2011 to 9/30/2011 3.01 Gross Sales and/or Services 289,763 942,559 228,088 764,114 3.01.01 Real estate development and sales and construction services rendered 323,127 1,038,024 245,192 826,722 3.01.03 Taxes on sales and services -33,364 -95,465 -17,104 -62,608 3.02 Cost of sales and/or services -231,341 -740,081 -177,442 -681,186 3.02.01 Cost of real estate development -231,341 -740,081 -177,442 -681,186 3.03 Gross profit 58,422 202,478 50,646 82,928 3.04 Operating expenses/income -11,874 -96,476 -85,156 -175,995 3.04.01 Selling expenses -25,999 -76,472 -33,406 -86,973 3.04.02 General and administrative expenses -32,115 -98,174 -23,212 -68,443 3.04.05 Other operating expenses -6,461 -26,622 -21,691 -77,228 3.04.05.01 Depreciation and amortization -10,561 -21,777 -12,600 -34,985 3.04.05.02 Other operating expenses 4,100 -4,845 -9,091 -42,243 3.04.06 Equity pick-up 52,701 104,792 -6,847 56,649 3.05 Income (loss) before financial results and income taxes 46,548 106,002 -34,510 -93,067 3.06 Financial -41,595 -134,504 -33,502 -75,006 3.06.01 Financial income 4,644 13,756 13,085 33,914 3.06.02 Financial expenses -46,239 -148,260 -46,587 -108,920 3.07 Income before income taxes 4,953 -28,502 -68,012 -168,073 3.08 Income and social contribution taxes -112 2,874 16,765 41,692 3.08.01 Current - 3.08.02 Deferred -112 2,874 16,765 41,692 3.09 Income (loss) from continuing operation 4,841 -25,628 -51,247 -126,381 3.11 Income (loss) for the period 4,841 -25,628 -51,247 -126,381 3.99 Income (loss) per share (Reais) 3.99.01 Basic earnings (loss) per share 3.99.01.01 ON 0,01120 -0,05930 -0,11880 -0,29290 3.99.02 Diluted earnings (loss) per share 3.99.02.01 ON 0,00960 -0,05930 -0,11880 -0,29290 4 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. INDIVIDUAL STATEMENT OF COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2012 to 9/30/2012 YEAR TO DATE 1/1/2012 to 9/30/2012 PRIOR YEAR QUARTER 7/1/2011 to 9/30/2011 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2011 to 9/30/2011 4.01 Income (loss) for the period 4,841 -25,628 -51,247 -126,381 4.03 Comprehensive income (loss) for the period 4,841 -25,628 -51,247 -126,381 5 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. INDIVIDUAL STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 9/30/2012 YEAR TO DATE FROM PREVIOUS YEAR 9/30/2011 6.01 Net cash from operating activities 179,517 361,964 6.01.01 Cash generated in the operations -32,071 -62,286 6.01.01.01 Loss before income and social contribution taxes -28,502 -168,073 6.01.01.02 Equity pick-up -104,792 -56,649 6.01.01.03 Stock options expenses 14,363 9,946 6.01.01.04 Unrealized interest and finance charges, net 28,716 91,482 6.01.01.05 Derivatives financial instruments -6,383 -3,558 6.01.01.06 Depreciation and amortization 21,777 34,985 6.01.01.07 Provision for legal claims 37,250 27,951 6.01.01.08 Provision for profit sharing 19,500 36 6.01.01.09 Warranty provision 2,726 1,594 6.01.01.10 Write-off of property and equipment, net 1,186 - 6.01.01.11 Allowance for doubtful accounts 3,754 - 6.01.01.12 Provision for realization of non-financial assets – properties for sale -28,630 - 6.01.01.13 Provision for penalties due to delay in construction works -4,545 - 6.01.01.14 Write-off of Cipesa’s goodwill due to sale of landbank 11,509 - 6.01.02 Variation in Assets and Liabilities 211,588 424,250 6.01.02.01 Trade accounts receivable 161,238 79,482 6.01.02.02 Properties for sale 220,019 -46,185 6.01.02.03 Other accounts receivable -20,668 -7,928 6.01.02.04 Prepaid expenses -1,748 1,955 6.01.02.05 Obligations for purchase of land and adv. from customers -122,117 42,006 6.01.02.06 Taxes and contributions -7,898 -8,220 6.01.02.07 Suppliers -6,629 -13,883 6.01.02.08 Salaries and payable charges 4,051 -12,983 6.01.02.09 Transactions with related parties 200,317 115,629 6.01.02.10 Other obligations 3,078 64,938 6.01.02.11 Assignment of credits receivable, net -218,055 209,439 6.02 Net cash from investing activities 37,414 -194,560 6.02.01 Purchase of property and equipment and intangible assets -42,101 -36,755 6.02.02 Additional investments in subsidiaries 42,874 -501,944 6.02.03 Redemption of short-term investments 180,507 2,569,638 6.02.04 Short-term investments -143,866 -2,225,499 6.03 Net cash from financing activities -212,065 -131,408 6.03.01 Capital increase 2 4,957 6.03.02 Loans and financing obtained 332,429 465,241 6.03.03 Payment of loans and financing -442,216 -665,122 6.03.04 CCI - Assignment of credits receivable 16,165 43,468 6.03.06 Loan transactions with related parties -13,296 -24,952 6.03.07 Payables to venture partners -105,149 45,000 6.05 Net decrease of cash and cash equivalents 4,866 35,996 6.05.01 Cash and cash equivalents at the beginning of the period 32,226 66,092 6.05.02 Cash and cash equivalents at the end of the period 37,092 102,088 6 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2012 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated losses Others comprehensive income Total Equity 5.01 Opening balance 2,734,157 16,335 0 -102,019 0 2,648,473 5.03 Opening adjusted balance 2,734,157 16,335 0 -102,019 0 2,648,473 5.04 Capital transactions with shareholders 2 14,797 0 0 0 14,799 5.04.01 Capital increase 2 0 0 0 0 2 5.04.03 Stock options plan 0 14,797 0 0 0 14,797 5.05 Total of comprehensive loss 0 0 0 -25,628 0 -25,628 5.05.01 Loss for the period 0 0 0 -25,628 0 -25,628 5.07 Closing balance 2,734,159 31,132 0 -127,647 0 2,637,644 7 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2011 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total equity 5.01 Opening balance 2,729,198 294,148 547,404 0 0 3,570,750 5.03 Opening Adjusted balance 2,729,198 294,148 547,404 0 0 3,570,750 5.04 Capital transactions with shareholders 4,957 13,604 0 0 0 18,561 5.04.01 Capital increase 4,957 0 0 0 0 4,957 5.04.03 Stock options plan 0 13,604 0 0 0 13,604 5.05 Comprehensive Income 0 0 0 -126,381 0 -126,381 5.05.01 Loss for the period 0 0 0 -126,381 0 -126,381 5.07 Closing balance 2,734,155 307,752 547,404 -126,381 0 3,462,930 8 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 9/30/2012 YEAR TO DATE FROM PREVIOUS YEAR 9/30/2011 7.01 Revenues 1,038,024 826,722 7.01.01 Real estate development, sale and services 1,041,778 826,722 7.01.04 Allowance for doubtful accounts -3,754 - 7.02 Inputs acquired from third parties -723,820 -640,599 7.02.01 Cost of Sales and/or Services -681,097 -597,452 7.02.02 Materials, energy, outsourced labor and other -42,723 -43,147 7.03 Gross added value 314,204 186,123 7.04 Retentions -21,777 -34,985 7.04.01 Depreciation, amortization and depletion -21,777 -34,985 7.05 Net added value produced by the Company 292,427 151,138 7.06 Added value received on transfer 118,548 90,563 7.06.01 Equity accounts 104,792 56,649 7.06.02 Financial income 13,756 33,914 7.07 Total added value to be distributed 410,975 241,701 7.08 Added value distribution 410,975 241,701 7.08.01 Personnel and payroll charges 116,503 120,677 7.08.02 Taxes and contributions 112,853 46,531 7.08.03 Compensation – Interest 207,245 200,874 7.08.04 Compensation – Company capital -25,626 -126,381 7.08.04.03 Retained losses -25,626 -126,381 9 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2012 PRIOR YEAR 12/31/2011 1 Total Assets 9,025,658 9,506,624 1.01 Current Assets 7,020,400 7,314,358 1.01.01 Cash and cash equivalents 463,846 137.598 1.01.01.01 Cash and banks 309,668 86,628 1.01.01.02 Short-term investments 154,178 50,970 1.01.02 Short-term investments 770,980 846,062 1.01.02.01 Short-term investments 770,980 846,062 1.01.02.01.02 Short-term investments – held for trading 770,980 846,062 1.01.03 Accounts receivable 3,325,239 3,962,574 1.01.03.01 Trade accounts receivable 3,325,239 3,962,574 1.01.03.01.01 Receivables from clients of developments 3,322,011 3,951,170 1.01.03.01.02 Receivables from clients of construction and services rendered 3,228 11,404 1.01.04 Inventories 2,038,646 2,049,084 1.01.04.01 Properties for sale 2,038,646 2,049,084 1.01.07 Prepaid expenses expenses 71,817 73,532 1.01.07.01 Prepaid expenses and others 71,817 73,532 1.01.08 Other current assets 349,872 245,508 1.01.08.01 Non current assets for sale 180,703 93,188 1.01.08.01.01 Land available for sale 180,703 93,188 1.01.08.03 Others 169,169 152,320 1.01.08.03.01 Others accounts receivable and others 83,091 60,378 1.01.08.03.02 Receivables from related parties 67,896 84,207 1.01.08.03.03 Derivative financial instruments 18,182 7,735 1.02 Non Current assets 2,005,258 2,192,266 1.02.01 Non current assets 1,725,446 1,909,989 1.02.01.03 Accounts receivable 1,161,268 863,874 1.02.01.03.01 Receivables from clients of developments 1,161,268 863,874 1.02.01.04 Inventories 319,929 798,206 1.02.01.04.01 Properties for sale 319,929 798,206 1.02.01.09 Others non current assets 244,249 247,909 1.02.01.09.03 Others accounts receivable and others 164,335 143,850 1.02.01.09.04 Receivables from related parties 79,914 104,059 1.02.03 Property and equipment 41,294 52,793 1.02.03.01 Operation property and equipment 41,294 52,793 1.02.04 Intangible assets 238,518 229,484 1.02.04.01 Intangible assets 66,914 46,371 1.02.04.02 Goodwill 171,604 183,113 10 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2012 PRIOR YEAR 12/31/2011 2 Total Liabilities 9,025,658 9,506,624 2.01 Current liabilities 2,992,548 4,815,939 2.01.01 Social and labor obligations 112,214 75,002 2.01.01.02 Labor obligations 112,214 75,002 2.01.01.02.01 Salaries, payroll charges and profit sharing 112,214 75,002 2.01.02 Suppliers 156,197 135,720 2.01.02.01 Local suppliers 156,197 135,720 2.01.03 Tax obligations 297,006 250,578 2.01.03.01 Federal tax obligations 297,006 250,578 2.01.04 Loans and financing 1,418,033 3,034,743 2.01.04.01 Loans and financing 952,608 1,135,543 2.01.04.01.01 In Local Currency 952,608 1,135,543 2.01.04.02 Debentures 465,425 1,899,200 2.01.05 Others obligations 961,876 1,285,021 2.1.05.01 Paybales to related parties 88,463 97,937 2.01.05.02 Others 873,413 1,187,084 2.01.05.02.02 Minimum mandatory dividends 7,684 11,774 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 457,153 610,555 2.01.05.02.05 Payables to venture partners 156,773 219,796 2.01.05.02.06 Other obligations 193,136 274,214 2.01.05.02.07 Obligations assumed on assignment of receivables 58,667 70,745 2.01.06 Provisions 47,222 34,875 2.01.06.01 Tax, labor and civel lawsuits 47,222 34,875 2.01.06.01.01 Tax lawsuits 940 1,894 2.01.06.01.02 Labor lawsuits 17,129 14,968 2.01.06.01.04 Civel lawsuits 29,153 18,013 2.02 Non current liabilities 3,261,139 1,943,591 2.02.01 Loans and financing 2,432,012 721,067 2.02.01.01 Loans and financing 1,074,063 721,067 2.02.01.01.01 Loans and financing in local currency 1,074,063 721,067 2.02.01.02 Debentures 1,357,949 0 2.02.02 Other obligations 584,827 1,004,608 2.02.02.02 Others 584,827 1,004,608 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 113,175 177,135 2.02.02.02.04 Other obligations 110,085 142,857 2.02.02.02.05 Payables to venture partners 167,425 253,390 2.02.02.02.06 Obligations assumed on assignment of receivables 194,142 431,226 2.02.03 Deferred taxes 93,373 83,002 2.02.03.01 Deferred income tax and social contribution 93,373 83,002 2.02.04 Provisions 150,927 134,914 2.02.04.01 Tax, labor and civel lawsuits 150,927 134,914 2.02.04.01.01 Tax lawsuits 14,163 13,958 2.02.04.01.02 Labor lawsuits 33,679 24,792 2.02.04.01.04 Civel lawsuits 103,085 96,164 2.03 Equity 2,771,971 2,747,094 2.03.01 Capital 2,734,159 2,734,157 2.03.02 Capital Reserves 32,863 18,066 2.03.02.04 Granted options 104,080 89,283 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 11 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2012 PRIOR YEAR 12/31/2011 2.03.04 Reserves -1,731 -1,731 2.03.04.09 Treasury shares -1,731 -1,731 2.03.05 Retained earnings/accumulated losses -127,647 -102,019 2.03.09 Non-controlling interest 134,327 98,621 12 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF OPERATIONS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2012 to 9/30/2012 YEAR TO DATE 1/1/2012 to 9/30/2012 PRIOR YEAR QUARTER 7/1/2011 to 9/30/2011 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2011 to 9/30/2011 3.01 Gross Sales and/or Services 1,064,094 3,032,464 874,378 2,589,085 3.01.01 Real estate development and sales and construction services rendered 1,146,217 3,259,801 921,608 2,757,306 3.01.03 Taxes on sales and services -82,123 -227,337 -47,230 -168,221 3.02 Cost of sales and/or services -755,962 -2,243,612 -708,614 -2,146,626 3.02.01 Cost of real estate development -755,962 -2,243,612 -708,614 -2,146,626 3.03 Gross profit 308,132 788,852 165,764 442,459 3.04 Operating expenses/income -203,476 -575,893 -169,612 -478,773 3.04.01 Selling expenses -69,941 -206,592 -77,540 -215,292 3.04.02 General and administrative expenses -80,951 -252,969 -59,746 -176,407 3.04.05 Other operating expenses -52,584 -116,332 -32,326 -87,074 3.04.05.01 Depreciation and amortization -18,704 -51,392 -21,855 -56,974 3.04.05.02 Other operating expenses -33,880 -64,940 -10,471 -30,100 3.05 Income (loss) before financial results and income taxes 104,656 212,959 -3,848 -36,314 3.06 Financial -60,808 -158,613 -58,111 -117,975 3.06.01 Financial income 17,394 58,804 31,619 77,980 3.06.02 Financial expenses -78,202 -217,417 -89,730 -195,955 3.07 Income before income taxes 43,848 54,346 -61,959 -154,289 3.08 Income and social contribution taxes -21,050 -46,983 19,003 52,570 3.08.01 Current -18,756 -36,612 -16,331 -37,852 3.08.02 Deferred -2,294 -10,371 35,334 90,422 3.09 Income (loss) from continuing operation 22,798 7,363 -42,956 -101,719 3.11 Income (loss) for the period 22,798 7,363 -42,956 -101,719 3.11.01 Income (loss) attributable to the Company 4,841 -25,628 -51,247 -126,381 3.11.02 Net income attributable to non-controlling interests 17,957 32,991 8,291 24,662 3.99 Income (loss) per share (Reais) 3.99.01 Basic earnings (loss) per share 3.99.01.01 ON 0,01120 -0,05930 -0,11880 -0,29290 3.99.02 Diluted earnings (loss) per share 3.99.02.01 ON 0,00960 -0,05930 -0,11880 -0,29290 13 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2012 to 9/30/2012 YEAR TO DATE 1/1/2012 to 9/30/2012 PRIOR YEAR QUARTER 7/1/2011 to 9/30/2011 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2011 to 9/30/2011 4.01 Income (loss) for the period 22,798 7,363 -42,956 -101,719 4.03 Consolidated comprehensive income (loss) for the period 22,798 7,363 -42,956 -101,719 4.03.01 Income (loss) attributable to Gafisa 4,841 -25,628 -51,247 -126,381 4.03.02 Net income attributable to the noncontrolling interests 17,957 32,991 8,291 24,662 14 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 9/30/2012 YEAR TO DATE FROM PREVIOUS YEAR 9/30/2011 6.01 Net cash from operating activities 351,480 -469,369 6.01.01 Cash generated in the operations 259,931 81,256 6.01.01.01 Loss before income and social contribution taxes 54,346 -154,289 6.01.01.02 Stock options expenses 23,202 12,789 6.01.01.03 Unrealized interest and finance charges, net 58,016 117,130 6.01.01.04 Depreciation and amortization 51,392 56,974 6.01.01.05 Write-off of property and equipment, net 8,668 - 6.01.01.06 Provision for legal claims 67,050 34,672 6.01.01.07 Warranty provision 11,281 7,160 6.01.01.08 Provision for profit sharing 42,906 6,425 6.01.01.9 Allowance for doubtful accounts -16,512 6,385 6.01.01.10 Provision for realization of non-financial assets – properties for sale -40,208 - 6.01.01.11 Provision for penalties due to delay in construction works -1,190 - 6.01.01.12 Derivatives financial instruments -10,529 -5,990 6.01.01.14 Write-off of Cipesa’s goodwill due to sale of landbank 11,509 - 6.01.02 Variation in Assets and Liabilities 91,549 -550,625 6.01.02.01 Trade accounts receivable 356,453 -289,318 6.01.02.02 Properties for sale 441,408 -314,837 6.01.02.03 Other accounts receivable -41,133 -15,546 6.01.02.04 Transactions with related parties 6,836 17,060 6.01.02.05 Prepaid expenses 1,715 5,133 6.01.02.06 Suppliers 20,478 -5,276 6.01.02.07 Obligations for purchase of land and adv. from customers -217,363 121,485 6.01.02.08 Taxes and contributions 46,428 -24,046 6.01.02.09 Salaries and payable charges -5,693 45,160 6.01.02.10 Other obligations -105,342 -48,923 6.01.02.11 Income tax and social contribution paid -36,612 -37,852 6.01.02.12 Assignment of credits receivable, net -375,626 -3,665 6.02 Net cash from investing activities -5,245 356,217 6.02.01 Purchase of property and equipment and intangible assets -80,327 -60,597 6.02.02 Redemption of short-term investments 488,213 4,572,960 6.02.03 Short-term investments -413,131 -4,156,146 6.03 Net cash from financing activities -19,987 241,177 6.03.01 Capital increase 2 4,957 6.03.02 Loans and financing obtained 655,979 708,729 6.03.03 Payment of loans and financing -619,760 -876,601 6.03.04 CCI - Assignment of credits receivable 56,715 377,265 6.03.05 Proceeds from subscription of redeemable equity interest in securitization fund 11,920 -10,405 6.03.06 Payables to venture partners -148,988 72,464 6.03.07 Loans with related parties 24,145 -35,232 6.05 Net increase of cash and cash equivalents 326,248 128,025 6.05.01 Cash and cash equivalents at the beginning of the period 137,598 256,382 6.05.02 Cash and cash equivalents at the end of the period 463,846 384,407 15 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2012 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated losses Others comprehensive income Total shareholders’ equity Non controlling interest Total equity consolidated 5.01 Opening balance 2,734,157 16,335 0 -102,019 0 2,648,473 98,621 2,747,094 5.03 Opening adjusted balance 2,734,157 16,335 0 -102,019 0 2,648,473 98,621 2,747,094 5.04 Capital transactions with shareholders 2 14,797 0 0 0 14,799 2,715 17,514 5.04.01 Capital increase 2 0 0 0 2 4,184 4,186 5.04.03 Stock options plan 0 14,797 0 0 0 14,797 -1,681 13,116 5.04.06 Dividends 0 0 0 0 0 212 212 5.05 Total of comprehensive income (loss) 0 0 0 -25,628 0 -25,628 32,991 7,363 5.05.01 Income (loss) for the period 0 0 0 -25,628 0 -25,628 32,991 7,363 5.07 Closing balance 2,734,159 31,132 0 -127,647 0 2,637,644 134,327 2,771,971 16 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2011 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total shareholders’ equity Non controlling interest Total equity consolidated 5.01 Opening balance 2,729,198 294,148 547,404 - - 3.570.750 61,422 3,632,172 5.03 Opening Adjusted balance 2,729,198 294,148 547,404 - - 3.570.750 61,422 3,632,172 5.04 Capital transactions with shareholders 4,957 13,604 - - - 18,561 209 18,770 5.04.01 Capital increase 4,957 - 4,957 64 5,021 5.04.03 Stock options plan - 13,604 - - - 13,604 145 13,749 5.05 Comprehensive Income (loss) - - - -126,381 - -126,381 24,662 -101,719 5.05.01 Income (loss) for the period - - - -126,381 - -126,381 24,662 -101,719 5.07 Closing balance 2,734,155 307,752 547,404 -126,381 - 3,462,930 86,293 3,549,223 17 (A free translation from the original in Portuguese into English) Quarterly information - 09/30/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 9/30/2012 YEAR TO DATE FROM PREVIOUS YEAR 9/30/2011 7.01 Revenues 3,259,802 2,757,306 7.01.01 Real estate development, sale and services 3,270,994 2,757,306 7.01.04 Allowance for doubtful accounts -11,192 - 7.02 Inputs acquired from third parties -2,365,810 -2,202,566 7.02.01 Cost of sales and/or services -2,094,086 -2,012,225 7.02.02 Materials, energy, outsourced labor and other -271,724 -190,341 7.03 Gross added value 893,992 554,740 7.04 Retentions -51,392 -56,974 7.04.01 Depreciation, amortization and depletion -51,392 -56,974 7.05 Net added value produced by the Company 842,600 497,766 7.06 Added value received on transfer 58,804 77,980 7.06.02 Financial income 58,804 77,980 7.07 Total added value to be distributed 901,404 575,746 7.08 Added value distribution 901,404 575,746 7.08.01 Personnel and payroll charges 265,000 230,113 7.08.02 Taxes and contributions 295,087 141,657 7.08.03 Compensation – Interest 366,943 330,357 7.08.04 Compensation – Company capital -25,626 -126,381 7.08.04.03 Retained losses -25,626 -126,381 18 G AFISA G ROUP R EPORTS R ESULTS FOR 3Q12 Gafisa Group unit deliveries increased 9% y-o-y to 17,729 in the 9M 9M12 unit deliveries reached 74% of mid-range guidance for the full year Consolidated free cash generation was positive at R$149 million in 3Q12 Operational consolidated cash flow reached R$607 million in 9M12, or 87% of the mid point of the increased guidance established at range R$600-R$800 million Launches reached R$451.9 million, with sales of R$689.3 million in 3Q12 The results represent 49% of the mid-range of the previous guidance of launches and 54% of the mid-range of full guidance, which excludes launches at Tenda in 2012 Consolidated sales velocity in the 3Q12 was 19%, or 23% ex-Tenda IR Contact Info Luciana Doria Wilson Stella Hae Young Hong Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 3Q12 Earnings Results Conference Call November 13, 2012 > 8am US EST In English (simultaneous translation from Portuguese) + 1-516-300-1 Code: Gafisa > 11am Brasilia Time In Portuguese Phones: +55-11-3127-4971 (Brazil) Code: Gafisa Replay: +55-11-3127-4999 (EUA) Code: 38738767 +55-11-3127-4999 (Brazil) Code: 67871310 Webcast : www.gafisa.com.br/ir Shares GFSA3– Bovespa GFA – NYSE Total Outstanding Shares: 432,137,739 1 Average daily trading volume (90 days
